DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to species non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows in order to address non-elected claims and also to correct typographical error: 
	Claims 16-20 have been cancelled.

Specification paragraph [0041] has been deleted and it has been replaced with:

---[0041] FIG. 3 illustrates an embodiment of a shared discard bitmap, which, for example, may be included in the system of FIG. 2. Referring to FIG. 3, a shared discard bitmap SDBM may include a plurality of discard bits B0~Bn-1 and a synchronous discard region ADR may include a plurality of target sectors TSEC0~TSECn-1. The synchronous discard region ADR may correspond to a portion or all of a plurality of sectors in a memory region of the nonvolatile memory device. Each of the discard bits B0~Bn-1 may be one binary digit and each of the target sector TSEC0~TSECn-1 may have a unit size SZU.---



Allowable Subject Matter
Claims 1 and 3-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 3-15, the Examiner finds Applicant’s arguments submitted in the Remarks pages 14-15 and filed 2/8/21 persuasive, as such, said Applicant’s arguments are deemed as the reasons for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181